DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Allowable Subject Matter
Claims 1, 3-6, 8-9 and 11-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1, 3-6, 8, 14-17, 19, 21-26 and 33-34, the amendments made to the claims and the arguments regarding the prior art of record are sufficient to overcome the outstanding rejections.  In addition, the prior art fails to teach or suggest, an accessory apparatus detachably attachable to an image-capturing apparatus, and a control method for an accessory apparatus having the specific configurations disclosed in claims 1, 3-6, 8, 14-17, 19, 21-26 and 33-34 wherein the accessory apparatus includes at least one processor or circuit configured to perform operations of: an accessory control unit configured to control a communication between the accessory apparatus and the image-capturing apparatus, wherein the accessory control unit performs, in a first mode, the communication with the image-capturing apparatus via a second channel and a third channel in accordance with a maintenance of a signal level of a first channel at a second signal level after a change of the signal level of the first channel from a first signal level to the second signal level, and wherein the accessory control unit stops a transmission of accessory data in accordance with a change of the signal level of the first channel from the second signal level to the first signal level. 

Re claims 9, 11-13, 18, 20, 27-32 and 35-36, the amendments made to the claims and the arguments regarding the prior art of record are sufficient to overcome the outstanding rejections.  In addition, the prior art fails to teach or suggest, an image-capturing apparatus to which an accessory apparatus is detachably attachable and a control method for an image-capturing apparatus having the specific configurations disclosed in claims 9, 11-13, 18, 20, 27-32 and 35-36 wherein the image-capturing apparatus includes at least one processor or circuit configured to perform operations of the following units: an image-capturing apparatus control unit configured to control a communication between the image-capturing apparatus and the accessory apparatus, wherein the image-capturing apparatus control unit performs, in a first mode, the communication with the accessory apparatus via a second channel and a third channel in accordance with a maintenance of a signal level of a first channel at a second signal level after a change of the signal level of the first channel from a first signal level to the second signal level, and wherein the image-capturing apparatus control unit stops a reception of accessory data in accordance with a change of the signal level of the first channel from the second signal level to the first signal level.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KELLY L JERABEK/           Primary Examiner, Art Unit 2699